UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4724


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRONSON JERMAINE GAINEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00336-WO-1)


Submitted: March 30, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Greensboro, North Carolina, Federal Public Defender, Ames Chamberlin,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Winston-Salem, North Carolina, for Appellant. Matthew G.T. Martin, United States
Attorney, Michael F. Joseph, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bronson Jermaine Gainey appeals from the sentence imposed pursuant to his

revocation of supervised release. The district court imposed a sentence of 22 months in

prison, followed by 14 months of supervised release. On appeal, Gainey contends that his

sentence was substantively plainly unreasonable. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).       To consider whether a revocation sentence is plainly

unreasonable, we first determine whether the sentence is unreasonable. Id. Only if the

sentence is procedurally or substantively unreasonable must the court determine whether

it is plainly so. Id. at 208; United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

       A revocation sentence is procedurally reasonable when the district court considers

the Chapter Seven policy statements and applicable 18 U.S.C. § 3553(a) (2018) factors and

adequately explains the sentence imposed. Slappy, 872 F.3d at 207; see 18 U.S.C.

§ 3583(d) (2018) (listing relevant factors).      A revocation sentence is substantively

reasonable if the court states a proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum. Slappy, 872 F.3d at 207. “A sentence

within the policy statement range is presumed reasonable.” United States v. Padgett, 788
F.3d 370, 373 (4th Cir. 2015) (internal quotation marks omitted).



                                              2
       Initially, although the parties do not raise the issue, we have confirmed that the

sentence is procedurally reasonable. See United States v. Provance, 944 F.3d 213, 218 (4th

Cir. 2019). Turning to the substantive reasonableness of the sentence, Gainey asserts that

he presented sufficient mitigating circumstances to justify a shorter sentence. Specifically,

Gainey points to his drug treatment and his employment. However, Gainey admitted that

he missed appointments and meetings with regard to his drug counseling and did not stay

employed at any one place for very long.

       Gainey’s sentence, which was within the policy statement range, was presumptively

reasonable. Moreover, the district court stated several bases to justify the imposed

sentence, including the need to protect the public, the serious nature of Gainey’s violations,

the need for deterrence, and Gainey’s nearly immediate failure to abide by his supervision

requirements. We find that these bases were sufficient to render the sentence substantively

reasonable and that Gainey’s mitigating circumstances were insufficient to rebut the

presumption of reasonableness.

       Thus, we affirm Gainey’s sentence. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3